Citation Nr: 0432389	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  04-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a left (nondominant) shoulder disorder, characterized as 
rotator cuff arthropathy and degenerative arthritis, status 
post surgical repair.  

2.  Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(l), (o), and (r)(1), based 
upon loss of use of the upper extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA), Phoenix, Arizona, Regional Office 
(RO) that granted service connection for a left (nondominant) 
shoulder disorder, characterized as rotator cuff arthropathy 
and degenerative arthritis of the left shoulder, status post 
surgical repair, and assigned a 30 percent rating effective 
April 9, 2002.  

In June 2004, the appellant appeared at the RO for a travel 
Board hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file, and the 
case is ready for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In October 2004, the veteran's service representative 
submitted additional medical evidence in support of the 
veteran's claim.  This evidence consisted of VA Form 21-2680, 
a report of Examination for Housebound Status or Permanent 
Need for Aid and Attendance.  Contained within this report 
was evidence that is pertinent to an assessment of the 
severity of the veteran's left shoulder disorder.  

According to pertinent regulatory criteria, a supplemental 
statement of the case will be issued and furnished to an 
appellant and his or her representative, following the 
receipt of additional pertinent evidence after a statement of 
the case or the most recent supplemental statement of the 
case has been issued and before the appeal is certified and 
transferred to the Board.  38 C.F.R. § 19.31 (2004).  Since 
the additional medical evidence is relevant to the issue on 
appeal, the RO must review it and issue an appropriate 
supplemental statement of the case.  

In his October 2004 Informal Brief, the veteran's 
representative specifically stated that a waiver of RO review 
of this evidence would not be provided in accordance with 
38 C.F.R. § 20.1304, unless the Board granted entitlement to 
special monthly compensation based on the loss of use of the 
left arm.  He asserted that this issue was part of the 
increased rating claim that is currently before the Board.  
Specifically, he asserted that since the grant of service 
connection for his left shoulder disability, the veteran has 
implicitly argued that special monthly compensation should 
have been assigned that disability based upon the veteran 
being in need of regular aid and attendance because of loss 
of use of the upper extremities under the provisions of 
38 U.S.C.A. § 1114(l), (o), and (r)(1) (West 2002), and 
38 C.F.R. § 3.350 (b), (e), and (h) (2004).  

The Board disagrees.  The issues of entitlement to an 
increased rating for the left shoulder disability, and 
entitlement to special monthly compensation based on the loss 
of use of the upper extremity are governed by different 
statutes and different regulations.  Consequently, they 
constitute separate issues and the latter issue has not 
currently been certified to the Board for appellate review.  

Nevertheless, the Board finds that the veteran's substantive 
appeal constitutes a timely notice of disagreement with 
regard to the claim for entitlement to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(l), 
(o), and (r)(1), based on the loss of use of the left upper 
extremity.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 20.201, 20.302 (2004).  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, the appellant 
is entitled to a statement of the case (SOC), and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).
Certainly, the Board regrets the delay in this appeal.  
However, in light of the specific directive that a waiver of 
RO review of the additional evidence would not be provided, 
the Board is prevented from making a determination on the 
increased rating claim that is now properly before it.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is REMANDED for the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

2.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issue of entitlement to special monthly 
compensation under the provisions of 
38 U.S.C.A. § 1114(l), (o), and (r)(1), 
based upon loss of use of the left upper 
extremity.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 20.302(b) 
(2004).  

Then, only if the appeal is timely 
perfected, the issue should be certified 
to the Board for further appellate 
consideration.

3.  The VBA AMC should readjudicate the 
claim for entitlement to an increased 
rating for a left shoulder disability, 
characterized as rotator cuff arthropathy 
and degenerative arthritis, status post 
surgical repair with consideration of the 
additional evidence submitted after the 
appeal was certified to the Board.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, and after the veteran has been afforded the 
appropriate amount of time to complete his appeal, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified; 
however, he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


